Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1, 3, 6-11, 13, 16-17 and 20 are currently pending.

	Response to Amendment
The amendment filed March 12, 2021 has been entered. Applicant’s amendments to the Abstract, Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 14, 2020. Claims 1, 3, 6-11, 13, 16-17 and 20 are maintained in rejection despite Applicant’s arguments/amendments.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2021 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirashima et al. (US 2015/0367863) in view of Zhao et al. (CN 107878483), previously provided by examiner with translation. 
Regarding claim 1, Hirashima teaches (Fig. 1-3): A chassis component of a railway vehicle, comprising: a lower boundary beam (10), wherein there are two lower boundary beams, the two lower boundary beams being provided at an interval; and a cross beam component (20, 40), the cross beam component (20, 40) being provided between the two lower boundary beams (Fig. 2-3), wherein there is a plurality of cross beam components (paragraph 22, lines 1-3; paragraph 25, lines 1-2), and the plurality of cross beam components (20, 40) are provided along a length direction of each of the lower boundary beams (10) at an interval (paragraph 22, lines 3-6; paragraph 25, lines 4-6), wherein at least one cross beam component (20, 40) comprises a first cross beam (40) and a second cross beam (20) provided below the first cross beam in a height direction of the each of the lower boundary beams (paragraph 25, lines 4-6), the first cross beam (40) and the second cross beam (20) form a mounting cavity (Fig. 2-3), and a part of a floor (30) of a railway vehicle (100) is inserted into the mounting cavity, the first cross beam (40) comprises a U-shaped beam (40) and a connecting beam (42, 43) connected with the U-shaped beam, the connecting beam being used for connecting with the floor (paragraph 26, lines 10-14), the second cross beam (20) comprises a first horizontal beam, a vertical beam and a second horizontal beam connected in sequence (annotated Fig. 2 below) and the first horizontal beam is connected with one side, away from the first cross beam (20), of the floor (30), a surface of the first horizontal beam 
Hirashima does not teach a Z-shaped cross section of the second cross beam in a width direction of the chassis component. However, Zhao teaches (Fig. 2 and 6): a cross section of the second cross beam is Z-shaped in a width direction of the chassis component (Paragraph 52, lines 408-409).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hirashima to incorporate the teachings of Zhao and provide a Z-shaped cross beam in a width direction of the chassis component at least because it was a known substitute for a U-shaped cross beam as taught by Zhao.
Hirashima further does not teach that the first horizontal beam and the second horizontal beam are located on two sides of the vertical beam. However, Zhao teaches (Fig. 2 and 6): a Z-shaped cross section of the second cross beam (Paragraph 52, lines 409-410). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hirashima to incorporate the Z-shaped cross section to the second cross beam and have the first and second horizontal beams located on two sides of the vertical beam respectively.
Though the second lower boundary beam is not explicitly shown in the figures of the reference art, it would be structurally obvious to provide a lower boundary beam on each side of the cross beam component to ensure “water tightness between the floor panel and the underframe” (Paragraph 30, lines 15-17). The second lower boundary beam would be provided at an interval from the first lower boundary beam in the width direction of the chassis. 

    PNG
    media_image1.png
    660
    761
    media_image1.png
    Greyscale

Regarding claim 3, Hirashima and Zhao teach the elements of claim 1, as stated above. Hirashima further teaches (Fig. 2-3): the U-shaped beam (40) and the connecting beam (42, 43) are connected together and form a whole structure.
Regarding claim 6, Hirashima and Zhao teach the elements of claim 1, as stated above. Hirashima further teaches (annotated Fig. 2 above and Fig. 3): the first horizontal beam, the vertical beam and the second horizontal beam are connected together and form a whole structure (see the assembly of Figs. 2-3).
Regarding claim 7, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hirashima does not explicitly disclose the wire passage groove that is provided with the second cross beam and penetrates through the second horizontal beam and extends to the vertical beam. Zhao 
It would have been an obvious design choice, to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hiroshima to incorporate wire passage grooves as taught by Zhao to "provide space for wiring of the equipment on the roof, which can not only ensure the strength, rigidity and wiring space requirements of the entire vehicle body, but also lighten the body structure" (Zhao, paragraph 46, lines 336-338). Additionally, it would be obvious to one of ordinary skill in the art to place wire passage grooves where necessary to enable wires, pipes, and other utilities to pass through locations where they would satisfy the space requirements and be sufficiently protected, such as through the second horizontal beam and vertical beam of the second cross beam.
Regarding claim 8, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hiroshima et al. further teaches (Fig. 2-3): the floor (30) is welded to the first cross beam (40), and/or, the floor is welded to the second cross beam (20) (Paragraph 26, lines 10-14).
The use of the term "and/or" in claims 8 and 12-17 has been interpreted as "or" for the sake of claim scope. Therefore, the floor could be welded to the first cross beam or the second cross beam.
Regarding claim 9, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hiroshima et al. further teaches (Fig. 2-3): the floor is a corrugated plate (Paragraph 23, line 1).
Regarding claim 10, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hiroshima et al. further teaches (Fig. 2-3): two opposite ends of the first cross beam (20) correspond to the two lower boundary beams (10) respectively along a width direction of the chassis component (Fig. 2-3), and a distance between two ends of the first cross beam is smaller than or equal to a distance between the two lower boundary beams (Fig. 2-3).
Regarding claim 11, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hiroshima et al. further teaches (Fig. 2-3): an upper surface of the first cross beam is on a same plane with an upper surface of each of the lower boundary beams (see the arrangement shown in Fig. 3).
Regarding claim 13, Hiroshima and Zhao teach the elements of claim 3, as stated above. Hiroshima et al. further teaches (Fig. 2-3): the floor (30) is welded to the first cross beam, and/or, the floor is welded to the second cross beam (Paragraph 26, lines 10-14).
Regarding claim 16, Hiroshima and Zhao teach the elements of claim 6, as stated above. Hirashima further teaches (Fig. 2-3): the floor is welded to the first cross beam, and/or, the floor is welded to the second cross beam (Paragraph 26, lines 10-14).
Regarding claim 17, Hiroshima and Zhao teach the elements of claim 7, as stated above. Hirashima further teaches (Fig. 2-3): the floor is welded to the first cross beam, and/or, the floor is welded to the second cross beam (Paragraph 26, lines 10-14).
Regarding claim 20, Hiroshima and Zhao teach the elements of claim 1, as stated above. Hiroshima et al. teaches (Fig. 1-3): A railway vehicle (100), comprising a vehicle body structure (103) and a chassis component connected with the vehicle body structure (Fig. 2-3), wherein the chassis component is the chassis component as claimed in claim 1.

Response to Arguments
Applicant explains the technical solution of claim 1, as enlarging the internal space of the vehicle while ensuring the height of the chassis component is not increased, and improving the mounting strength of the floor 43. 
The invention of Hirashima achieves this technical solution by disclosing “according to the configuration of the side sill 10, a space between the corrugated plate 30 and an upper surface of the floor panel 90 can be secured while securing the heights of a bolster beam and an end beam, which are 
Applicant argues that both the corrugated plate 30 and the receiving member 40 are supporting members to support the floor panel 90, and both of the floor plate 70 and the surface sheet 80 are arranged at the top of the receiving member 40. 
The examiner contends that it would be reasonable to interpret corrugated plate 30 as the “floor” of a railway vehicle, as stated in the rejection. While the floor panel “90” may also be interpreted as the floor of a vehicle, both of these components (corrugated plate 30 and floor panel 90) in combination may be reasonable interpreted as constituting the floor. 
Applicant argues that the structure of the first cross beam is not disclosed by Hirashima, wherein the first cross beam includes the U-shaped beam and the connecting beam connected with the U-shaped beam, and that the surface of the connecting beam and the second side surface of the floor are surface-to-surface contact. 
The examiner responds that the “receiving member 40” and the “plurality of leg portions 42, 43” may be construed as the first cross beam and connecting beam, respectively. The first cross beam includes the U-shaped beam (annotated Fig. 2 below), and the second side surface of the floor are in surface-to-surface contact (annotated Fig. 2 below). Additionally, the “lower end of the front leg portion 42 and the bottom surface portion 31 are fixed to each other by fillet welding, and a lower end of the rear leg portion 43 and the bottom surface portion 31 are fixed to each other by fillet welding” (Hirashima, paragraph 26, lines 10-14). Therefore, the leg portion of the receiving member 40 is in direct surface-to-surface contact with the floor plate 30 through the fillet welding. 

    PNG
    media_image2.png
    660
    781
    media_image2.png
    Greyscale


Applicant argues that the structure of the second cross beam is not disclosed by Hirashima, wherein the cross section of the second cross beam is Z-shaped in a width direction of the chassis component, and that the surface of the first horizontal beam and the first side surface of the floor are surface-to-surface contact. 
The examiner responds that the secondary reference (Zhao) is not used to teach the surface-to-surface contact between the first side surface of the floor and the z-shaped beam, but rather to teach a z-shaped support member in the underframe structure of a vehicle. 
Applicant argues that the first cross beam 31, the second cross beam 32, the third cross beam 33, and the fourth cross beam 34 are not arranged in the vertical height but in the horizontal direction. 
The examiner responds that the secondary reference (Zhao) is not used to teach the beams arranged in a vertical height direction, but rather to teach a z-shaped support member in the 
Applicant argues that not any one of the first cross beam 31, the second cross beam 32, the cross beam 33, and the fourth cross beam 34 are configured to be in surface contact with the floor plate.
The examiner responds that the secondary reference (Zhao) is not used to teach the surface-to-surface contact between the first side surface of the floor and the z-shaped beam, but rather to teach a z-shaped support member in the underframe structure of a vehicle. 
Applicant argues that the Z-shaped second cross beam is not configured to connect with the floor plate, but rather for connecting two longitudinal beams 29. 
The examiner responds that the secondary reference (Zhao) is not used to teach the connection of the cross beam with the floor plate, but rather to teach a z-shaped support member in the underframe structure of a vehicle. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617